         Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 1 of 16




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    GLEN JONES WARD,
                                                      Case No. 1:20-cv-00141-DCN
                         Petitioner,
                                                      SUCCESSIVE REVIEW ORDER
         v.

    ALBERTO RAMIREZ,1

                         Respondent.


        On April 21, 2020, the Court reviewed Petitioner Glen Jones Ward’s Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing

Section 2254 Cases (“Habeas Rules”). See Initial Review Order, Dkt. 8. The Court

determined that the Petition required clarification. The Court gave Petitioner an

opportunity to file an amended petition, which Petitioner has now done. The Court will

refer to the operative pleading in this action as the “Second Amended Petition.” See Dkt.

11. Petitioner has also requested that this case be reassigned to a different judge.

1.      Request for Disqualification

        Petitioner has filed a “Motion to Change Judge,” in which he requests

disqualification or recusal of the undersigned judge. Dkt. 14.



1
  Petitioner also names the State of Idaho as a respondent. However, because Warden Alberto Ramirez
appears to be the appropriate respondent in this action, the Court will terminate the State of Idaho as a
respondent.


SUCCESSIVE REVIEW ORDER - 1
            Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 2 of 16




          Petitioner has not shown that 28 U.S.C. §§ 1442 or 4553, governing disqualification

of judges, or any case interpreting those sections, applies in this case. Disqualification is

not required where only vague allegations of bias and prejudice are asserted, or where those

allegations arise from the adjudication of claims or cases by the court during the course of

litigation. The basis for Petitioner’s request for recusal is the undersigned judge’s rulings


2
 Section 144 provides that a judge must recuse himself or herself from a case “[w]henever a party to any
proceeding … makes and files a timely and sufficient affidavit that the judge before whom the matter is
pending has a personal bias or prejudice either against him or in favor of any adverse party.”
3
    Section 455 provides as follows:

          (a) Any justice, judge, or magistrate judge of the United States shall disqualify himself in any
              proceeding in which his impartiality might reasonably be questioned.

          (b) He shall also disqualify himself in the following circumstances:

              (1) Where he has a personal bias or prejudice concerning a party, or personal knowledge of
                  disputed evidentiary facts concerning the proceeding;

              (2) Where in private practice he served as lawyer in the matter in controversy, or a lawyer with
                  whom he previously practiced law served during such association as a lawyer concerning
                  the matter, or the judge or such lawyer has been a material witness concerning it;

              (3) Where he has served in governmental employment and in such capacity participated as
                  counsel, adviser or material witness concerning the proceeding or expressed an opinion
                  concerning the merits of the particular case in controversy;

              (4) He knows that he, individually or as a fiduciary, or his spouse or minor child residing in
                  his household, has a financial interest in the subject matter in controversy or in a party to
                  the proceeding, or any other interest that could be substantially affected by the outcome of
                  the proceeding;

              (5) He or his spouse, or a person within the third degree of relationship to either of them, or
                  the spouse of such a person:

                  (i) Is a party to the proceeding, or an officer, director, or trustee of a party;

                  (ii) Is acting as a lawyer in the proceeding;

                  (iii) Is known by the judge to have an interest that could be substantially affected by the
                        outcome of the proceeding;

                  (iv) Is to the judge’s knowledge likely to be a material witness in the proceeding.


SUCCESSIVE REVIEW ORDER - 2
         Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 3 of 16




in Petitioner’s other cases, which are “the basis for appeal, not recusal.” Focus Media, Inc.

v. Nat’l Broadcasting Co. (In re Focus Media, Inc.), 378 F.3d 916, 930 (9th Cir. 2004).

       Nor has Petitioner shown that the undersigned’s rulings in his previous cases were

the “product[] of deep-seated favoritism or antagonism that made fair judgment

impossible.” Id. (internal quotation marks and alteration omitted). Therefore, Petitioner’s

request for disqualification will be denied for lack of a viable legal theory and for

insufficient supporting evidence.

       The Court now turns to its review of the Second Amended Petition.

2.     Standard of Law Governing Summary Dismissal

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine whether

it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is appropriate where

“it plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” Id.

3.     Discussion

       In the Seventh Judicial District Court in Bonneville County, Idaho, Petitioner

pleaded guilty to one count of lewd conduct with a minor under the age of sixteen and one

count of sexual abuse of a minor under the age of sixteen. The judgment of conviction was

entered on June 25, 2014. Petitioner was sentenced to eighteen years in prison. Petitioner

pursued a direct appeal as well as state post-conviction relief. See Dkt. 11 at 1–4.


SUCCESSIVE REVIEW ORDER - 3
          Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 4 of 16




        The Court construes the Second Amended Petition as asserting the following

claims.4 Claim 1.1 asserts that the state courts lacked jurisdiction on numerous grounds.

Claim 1.2 appears to allege that Petitioner’s appellate counsel rendered ineffective

assistance by failing to raise this issue. Id. at 7–8.

        Claim 2 asserts a denial of due process based on Petitioner’s lack of criminal intent.

This may be a claim that there was an insufficient factual basis for Petitioner’s guilty plea

with respect to the intent element of the charges. Id. at 7, 9.

        Claim 3 asserts a denial of due process on various grounds. Claim 3.1 asserts that

Detective Marley was not a witness to the crime and may also be intended to assert that

there was an insufficient factual basis for Petitioner’s guilty plea. Claim 3.2 appears to

assert a violation of Petitioner’s Fifth Amendment right to be free from compelled self-

incrimination. Claim 3.3 asserts Fifth and Sixth Amendment violations based on Miranda

v. Arizona, 384 U.S. 436 (1966), and Massiah v. United States, 377 U.S. 201 (1964). Claim

3.4 asserts a Fourth Amendment violation based on Petitioner’s allegedly illegal arrest.

Claim 3.5 appears to assert either that the trial court erred in denying a motion to suppress,

or that Petitioner’s counsel rendered ineffective assistance in failing to file a motion to

suppress. Claim 3.6 asserts a violation of Petitioner’s Fifth Amendment right to speak to

an attorney before answering questions.5 Id. at 7, 10.


4
  The Court has added numeric designations and, in some cases, has altered such designations as set forth
in the Second Amended Petition. In addition, it is not always clear from the Amended Petition what,
precisely, Petitioner is intending to assert. If Petitioner disagrees with the Court’s construction of the claims
in the Second Amended Petition, he must file a notice, within 14 days after entry of this Order, identifying
the claims that the Court has misconstrued and explaining those claims further.
5
  Claim 3.7 states that Petitioner’s due process rights are guaranteed by the Constitution. This is a legal
statement, not an independent constitutional claim. Thus, this “claim” will be dismissed.


SUCCESSIVE REVIEW ORDER - 4
         Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 5 of 16




        Claim 4 asserts “malicious pursuit” by way of entrapment, failure of police officers

to follow the requirements of the Fifth and Sixth Amendments, dismissal of Petitioner’s

pro se motions by the trial court, failure to guarantee Petitioner’s freedom of speech and

religion, unreasonable searches and seizures, and withholding of evidence and witnesses.

Id. at 7, 12. Most of the allegations set forth in this claim are far too general to permit

Petitioner to proceed, and others simply reassert claims already accounted for in other parts

of the Second Amended Petition. Therefore, the Court will permit Claim 4 to proceed only

as a claim that the prosecution failed to disclose material, favorable evidence under Brady

v. Maryland, 373 U.S. 83 (1963), the nature and extent of the claim being defined by

however Petitioner raised the claim in state court.

        Claim 5 asserts “fraudulent legal counsel,” which implicates the Sixth Amendment

right to the effective assistance of counsel. Id. at 7. Claim 5.1 appears to assert that counsel

should have called witnesses in Petitioner’s defense and that Petitioner’s counsel lied to

the trial court by stating, “No witnesses.” Claim 5.2 alleges that Petitioner’s counsel “lied,

manipulated his testimony, and coerced [Petitioner] into pleading guilty.” Claim 5.3 asserts

that direct appeal counsel rendered ineffective assistance with respect to an argument

regarding a motion to withdraw Petitioner’s guilty plea. Id. at 13–14.

        Claim 6.1 asserts that Petitioner’s guilty plea was invalid and appears to rest on the

same grounds as Claim 5.2.6 Claim 6.2 alleges ineffective assistance of appellate counsel



6
 Claim 6 also appears to assert violations of Idaho state law with respect to Petitioner’s motion to withdraw
his guilty plea, ineffective assistance of counsel during post-conviction proceedings, and a due process
violation with respect to Petitioner’s motion to disqualify the post-conviction judge. These portions of
Claim 6 will be dismissed because (1) federal habeas relief is not available for state law violations, such as


SUCCESSIVE REVIEW ORDER - 5
         Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 6 of 16




for ignoring that issue on appeal and may simply be a restatement of Claim 5.3. Id. at 7,

14.

        Claim 7.1 alleges a due process violation based on the trial judge’s refusal to

disqualify himself. Claim 7.2 asserts ineffective assistance of appellate counsel for failing

to raise this issue.7 Id. at 7, 15.

        Claim 8.1 asserts prosecutorial misconduct based on the prosecutor’s alleged

intimidation of witnesses and false statements. Finally, Claim 8.2 asserts a Brady violation

based on “purposefully withholding exculpatory evidence/witnesses,” which seems simply

to restate Claim 4. Id. at 7, 16.

        Petitioner may proceed on these claims8 to the extent that they (1) are cognizable in

a federal habeas corpus action, (2) were timely filed in this Court, and (3) were either

properly exhausted in state court or are subject to a legal excuse for any failure to exhaust

in a proper manner. It is necessary for the Court to review portions of the state court record

to resolve preliminary procedural issues, and it would also be helpful to receive briefing

from Respondent. Therefore, the Court will order the Clerk to serve a copy of the Petition

on counsel for Respondent, who may respond either by answer or pre-answer motion and




claims of error in post-conviction proceedings, and (2) there is no right to counsel in post-conviction
proceedings. See §§ 4.A. & 4.C., below.
7
 The remaining allegations in Claim 7 are insufficiently specific to state a constitutional deprivation, and
any claims based on those allegations will, therefore, be dismissed.
8
 Petitioner asserts other claims throughout the Second Amended Petition—for example, claims under the
Seventh, Eighth, Ninth, Tenth, Eleventh, and Thirteenth Amendments. However, because those
constitutional provisions are not implicated by Petitioner’s allegations, the Court will dismiss all claims
other than those expressly permitted to proceed in this Order.


SUCCESSIVE REVIEW ORDER - 6
         Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 7 of 16




who will provide relevant portions of the state court record to this Court.

4.      Potentially Applicable Standards of Law

        Because Petitioner is pro se and because the Court finds that focused briefing from

the parties would be beneficial in this case, the Court provides the following standards of

law that might, or might not, be applicable to the Petition.

        A.      Only Federal Claims Are Cognizable in this Action

        As stated earlier, federal habeas corpus is available if the petitioner “is in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a)

(emphasis added). That is, only federal claims may be raised in habeas corpus. “[F]ederal

habeas corpus relief does not lie for errors of state law,” Lewis v. Jeffers, 497 U.S. 764,

780 (1990), such as claims of error during state post-conviction proceedings, Franzen v.

Brinkman, 877 F.2d 26, 26 (9th Cir. 1989) (per curiam).

        Additionally, Fourth Amendment claims are not cognizable on federal habeas

review, so long as the petitioner had an opportunity for full and fair litigation of the Fourth

Amendment claim in state court. Stone v. Powell, 428 U.S. 465, 494 (1976).

        B.      Statute of Limitations

         The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a

petitioner to seek federal habeas corpus relief within one year from “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.”9 28 U.S.C. § 2244(d)(1)(A). However, the one-year statute of



9
  Several other triggering events for the statute of limitations exist—but are less common—and are set forth
in subsections 2244(d)(1)(B)-(D):


SUCCESSIVE REVIEW ORDER - 7
         Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 8 of 16




limitations can be tolled (or suspended) under certain circumstances. AEDPA provides for

tolling for all of “[t]he time during which a properly filed application for State post-

conviction or other collateral review ... is pending.” 28 U.S.C. § 2244(d)(2). A motion to

reduce a sentence that is not a part of the direct review process and that requires re-

examination of the sentence qualifies as a collateral review application that tolls the one-

year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-56 (2011). Thus, to the extent

that a petitioner properly filed an application for post-conviction relief or other collateral

challenge in state court, the one-year federal limitations period stops running on the filing

date of the state court action and resumes when the action is completed.

       The statute of limitations can also be equitably tolled under exceptional

circumstances. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotation marks omitted). In addition, AEDPA’s statute of limitations is subject

to an actual innocence exception. A petitioner who satisfies the actual innocence gateway

standard may have otherwise time-barred claims heard on the merits. McQuiggin v.


       (B) the date on which the impediment to filing an application created by State action in
       violation of the Constitution or laws of the United States is removed, if the applicant was
       prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially recognized by the
       Supreme Court, if the right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).


SUCCESSIVE REVIEW ORDER - 8
           Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 9 of 16




Perkins, 133 S. Ct. 1924, 1931-32 (2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir.

2011) (en banc). Actual innocence in this context means “factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 614, 624 (1998).

          C.    Exhaustion and Procedural Default

          A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court. Id.

at 847.

          When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it because

of the state’s procedural rules, the claim is procedurally defaulted. Gray, 518 U.S. at 161-

62. Procedurally defaulted claims include those within the following circumstances: (1)

when a petitioner has completely failed to raise a claim before the Idaho courts; (2) when

a petitioner has raised a claim, but has failed to fully and fairly present it as a federal claim

to the Idaho courts; and (3) when the Idaho courts have rejected a claim on an adequate

and independent state procedural ground. Id.; Baldwin v. Reese, 541 U.S. 27, 32 (2004);

Coleman v. Thompson, 501 U.S. 722, 750 (1991).


SUCCESSIVE REVIEW ORDER - 9
       Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 10 of 16




       If a claim is procedurally defaulted, a federal court can still hear the merits of the

claim if the petitioner meets one of two exceptions: (1) a showing of adequate legal cause

for the default and prejudice arising from the default, see Coleman, 501 U.S. at 731, or (2)

a showing of actual innocence, which means that a miscarriage of justice will occur if the

claim is not heard in federal court, see Schlup v. Delo, 513 U.S. 298, 329 (1995); Murray

v. Carrier, 477 U.S. 478, 488 (1986).

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his actual

and substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Cause for the default may exist as a result of ineffective assistance of counsel. For

example, the failure on appeal to raise a meritorious claim of trial error may render that

claim procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n

certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim for

review in state court will suffice.”). However, for ineffective assistance of counsel of trial

or direct appeal counsel to serve as cause to excuse the default of a claim, that ineffective

assistance claim must itself have been separately presented to the state appellate courts. Id.

at 451 (“[A]n ineffective-assistance-of-counsel claim asserted as cause for the procedural

default of another claim can itself be procedurally defaulted.”) If the ineffective assistance


SUCCESSIVE REVIEW ORDER - 10
        Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 11 of 16




asserted as cause was not fairly presented to the state courts, a petitioner must show that an

excuse for that separate default exists, as well.

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the general

rule is that any errors of counsel during a post-conviction action cannot serve as a basis for

cause to excuse a procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id. at

9. The Supreme Court has described and clarified the Martinez cause and prejudice test as

consisting of four necessary prongs: (1) the underlying claim of ineffective assistance of

counsel must be a “substantial” claim; (2) the “cause” for the procedural default consists

of there being “no counsel” or only “ineffective” counsel during the state collateral review

proceeding; (3) the state collateral review proceeding was the “initial” collateral review

proceeding where the ineffective assistance claim could have been brought; and (4) state

law requires that an ineffective assistance claim be raised in an initial-review collateral

proceeding, or by “design and operation” such claims must be raised that way, rather than

on direct appeal. Trevino v. Thaler, 569 U.S. 413, 423, 429 (2013).

       Any argument that a claim is procedurally defaulted must identify the proceeding

in which the claim was purportedly defaulted and, if the claim was raised in state court at


SUCCESSIVE REVIEW ORDER - 11
       Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 12 of 16




any point (in a procedurally proper manner or not), must also include a citation to the state

court record where the claim was raised.

5.     Request for Appointment of Counsel

       Petitioner has also requested appointment of counsel. Dkt. 11 at 17. There is no

constitutional right to counsel in a habeas corpus action. Coleman, 501 U.S. at 755. A

habeas petitioner has a right to counsel, as provided by rule, if an evidentiary hearing is

required in the case. See Habeas Rule 8(c). In addition, the Court may exercise its discretion

to appoint counsel for an indigent petitioner in any case where required by the interests of

justice. 28 U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel should be

appointed turns on the petitioner’s ability to articulate the claims in light of the complexity

of the legal issues and the petitioner’s likelihood of success on the merits. See Weygandt v.

Look, 718 F.2d 952, 954 (9th Cir. 1983) (per curiam).

       At this point, the Court concludes that, based on the evidence currently in the record

(Dkt. 11), it will be unlikely that Petitioner will be able to meet the strict standards of 28

U.S.C. § 2254(d) for issuance of a writ of habeas corpus. Therefore, at this time the Court

will deny the request for appointment of counsel without prejudice.

                                           ORDER

       IT IS ORDERED:

       1.     Petitioner’s Motion to Change Judge (Dkt. 14) is DENIED.

       2.     Petitioner’s Motion to Amend the Amended Petition (Dkt. 10) is GRANTED

              IN PART, to the extent that the document filed on May 19, 2020, and found

              at Docket No. 11, will be considered the operative petition in this case. To


SUCCESSIVE REVIEW ORDER - 12
     Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 13 of 16




          ensure clarity in the record, the Court instructs the Clerk of Court to rename

          Docket No. 11 as the “Second Amended Petition for Writ of Habeas Corpus.”

     3.   Petitioner may proceed against Respondent Ramirez on the following claims,

          as described in this Order: Claims 1.1 and 1.2, Claim 2, Claims 3.1 through

          3.6, Claim 4, Claims 5.1 through 5.3, Claims 6.1 and 6.2, Claims 7.1 and 7.2,

          and Claims 8.1 and 8.2. All other claims are DISMISSED, and all other

          named respondents are TERMINATED as parties to this action.

     4.   The Clerk of Court will serve (via ECF) a copy of the Second Amended

          Petition (Dkt. 1), along with any attachments, together with a copy of this

          Order, on L. LaMont Anderson, on behalf of Respondent, at Mr. Anderson’s

          registered ECF address.

     5.   Within 120 days after service of the petition, Respondent may file either of

          the following: (1) a motion for summary dismissal or partial summary

          dismissal on procedural grounds (which may be followed by an answer if the

          motion is unsuccessful); or (2) an answer and brief, on the claims that were

          adjudicated on the merits by the Idaho Supreme Court, that also includes a

          brief summary (between one paragraph and several pages) of any procedural

          defenses for any claims (which may be argued in the alternative). If

          Respondent files an answer and brief, the Court first may consider the claims

          that were adjudicated on the merits by the Idaho Supreme Court; for any

          claims that appear to warrant relief or any claims not disposed of on the

          merits that appear subject to procedural defenses, the Court may then


SUCCESSIVE REVIEW ORDER - 13
     Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 14 of 16




          determine whether those claims are barred by any procedural defenses and

          will call for additional briefing, evidence, or a hearing, if necessary.

     6.   Respondent must file with the responsive pleading or motion, or within a

          reasonable time thereafter, a copy of all portions of the state court record

          previously transcribed that are relevant to a determination of the issues

          presented. Any presentence investigation reports or evaluations—which

          must be provided to the Court if the Petition contains any sentencing

          claims—must be filed under seal. The lodging of the remainder of the state

          court record, to the extent that it is lodged in paper format, is exempt from

          the redaction requirements, as provided in District of Idaho Local Civil Rule

          5.5(c).

     7.   If the response to the habeas petition is an answer, Petitioner must file a reply

          (formerly called a traverse), containing a brief rebutting Respondent’s

          answer and brief, which must be filed and served within 28 days after service

          of the answer and brief. Respondent has the option of filing a sur-reply within

          14 days after service of the reply. At that point, the case will be deemed ready

          for a final decision.

     8.   If the response to the habeas petition is a motion, Petitioner’s response must

          be filed and served within 28 days after service of the motion, and

          Respondent’s reply, if any, must be filed and served within 14 days

          thereafter.

     9.   In the response to the habeas petition, whether a motion or an answer and


SUCCESSIVE REVIEW ORDER - 14
     Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 15 of 16




           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that

           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.

     10.   No party may file supplemental responses, replies, affidavits, or other

           documents not expressly authorized by the Local Rules or by this Order

           without first obtaining leave of Court.

     11.   No discovery may be undertaken in this matter unless a party obtains prior

           leave of Court, pursuant to Rule 6 of the Habeas Rules.

     12.   The parties may, but need not, file the following in this matter: (1) notices of

           non-objections to motions to which they do not object; (2) responses to

           motions for appointment of counsel; (3) responses to motions that are

           meritless, frivolous, or filed in contravention of this Order; or (4) notices of

           intent not to file a reply. If additional briefing is required on any issue, the

           Court will order it.

     13.   Each party must ensure that all documents filed with the Court are

           simultaneously served via the ECF system or by first-class mail upon the

           opposing party (through counsel if the party has counsel), pursuant to Federal

           Rule of Civil Procedure 5. Each party must sign and attach a proper mailing

           certificate to each document filed with the court, showing the manner of

           service, date of service, address of service, and name of the person upon


SUCCESSIVE REVIEW ORDER - 15
     Case 1:20-cv-00141-DCN Document 15 Filed 06/19/20 Page 16 of 16




           whom service was made, or as specified by the applicable ECF rules. The

           Court will not consider ex parte requests unless a motion may be heard ex

           parte according to the rules and the motion is clearly identified as requesting

           an ex parte order, pursuant to Local Rule 7.2. (“Ex parte” means that a party

           has provided a document to the court, but that the party did not provide a

           copy of the document to the other party to the litigation.)

     14.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rules of Civil

           Procedure 7, 10 and 11, and Local Rules 5.2 and 7.1. The Court will not

           consider requests made in the form of letters.

     15.   Petitioner must at all times keep the Court and Respondent advised of any

           change in address.

     16.   If Petitioner’s custodian changes at any point during this litigation, Petitioner

           must file a Notice of Substitution of Respondent within 28 days of such

           change, identifying the person who is substituted as Respondent. See Fed. R.

           Civ. P. 25(d); Habeas Rule 2(a).

                                               DATED: June 19, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge


SUCCESSIVE REVIEW ORDER - 16
